Case 1:19-cv-01339-DCJ-JPM Document 70 Filed 04/15/21 Page 1 of 1 PageID #: 2405




                               UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF LOUISIANA
                                   ALEXANDRIA DIVISION


 JERRY MCKINNEY                                            CASE NO. 1:19-CV-01339

 VERSUS                                                    JUDGE DAVID C. JOSEPH

 SHERIFFS OFFICE RAPIDES PARISH ET AL MAGISTRATE JUDGE PEREZ-MONTES

                                      MINUTES OF COURT:
                                   Telephone Status Conference
  Date:                 April 15, 2021    Presiding: Judge David C. Joseph
  Court Opened:         10:00 a.m.        Courtroom Deputy:     Greta Roaix
  Statistical Time:     00:15             Location:             CHAMBERS

                                           APPEARANCES
  William Brock Most                             For   Pamela McKinney, Plaintiff
  Kerry A Murphy
  Timothy R Richardson                               For       Sheriffs Office Rapides Parish,
  Ronald S. Bryant                                             Defendant

                                           PROCEEDINGS

  Telephone Status Conference


 RULINGS/COMMENTS:

          The pretrial conference is reset for June 15, 2021 at 2:30 p.m. in chambers and the bench
 trial is RESET for July 7, 2021 at 9:00 a.m. in Alexandria.

          The parties may file a joint motion to continue the trial if conflicts with the current setting
 are present as the trial date approaches. Any motions to continue the trial date shall list specific
 conflicts and three (3) or more alternate dates that are both: (i) agreed upon by all counsel and
 (ii) in the same timeframe as the current trial setting.
